                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

     JASON BRYAN CUTSHAW,                          )
                                                   )        Case No. 2:21-cv-96
           Plaintiff,                              )
                                                   )        Judge Travis R. McDonough
     v.                                            )
                                                   )        Magistrate Judge Cynthia R. Wyrick
     NEWPORT POLICE DEPARTMENT and                 )
     B. CASSIDY, a Newport Police                  )
     Department Officer,                           )
                                                   )
           Defendants.


                                 MEMORANDUM AND ORDER



          On June 29, 2021, United States Magistrate Judge Cynthia R. Wyrick filed her report and

 recommendation (Doc. 6) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

 72(b). Magistrate Judge Wyrick recommended that the complaint be dismissed under 28 U.S.C.

 § 1915(e)(2) for failure to state a claim. (Doc. 6, at 2, 7.) Plaintiff did not file a timely objection

 to Magistrate Judge Wyrick’s report and recommendation.1 After independently reviewing

 Plaintiff’s complaint and the report and recommendation, the Court agrees with Magistrate Judge

 Wyrick’s well-reasoned conclusions and her stated reasons for recommending dismissal of

 Plaintiff’s claims with prejudice.


 1
   Magistrate Judge Wyrick specifically advised Plaintiff that he had fourteen days within which
 to object to the report and recommendation and that failure to do so would waive his right to
 appeal. (Doc. 6, at 7 n.3); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
 148-51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
 review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
 when neither party objects to those findings”). Even taking into account the three additional days
 for service provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely file any
 objections has now expired.


Case 2:21-cv-00096-TRM-CRW Document 7 Filed 07/20/21 Page 1 of 2 PageID #: 25
       Accordingly, the Court hereby ACCEPTS and ADOPTS the report and recommendation

 (Doc. 6) pursuant to 28 U.S.C. § 636(b)(1) and DISMISSES this action WITH PREJUDICE.



       AN APPROPRIATE JUDGMENT WILL ENTER.


                                        /s/ Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                   2
Case 2:21-cv-00096-TRM-CRW Document 7 Filed 07/20/21 Page 2 of 2 PageID #: 26
